

ATWOOD MINERALS & MINING CORP.
1400 Old Country Road, Suite 206
Westbury, New Yo9rk 11590


As of April __, 2010


Jacques Krischer
_________________
_________________


Dear Mr. Krischer:


We are delighted to extend to you this offer of full time employment with Atwood
Minerals & Mining Corp., a Nevada corporation (the “Company”), as President –
UDM Music Division.  The purpose of this letter is to inform you of the terms of
this full time employment offer, including reporting relationships, compensation
and employee benefits.  This letter supersedes any and all other offers and
agreements made to you either verbally or in writing, each of which, if any,
shall be deemed automatically terminated and of no further force or effect upon
your execution of this offer letter.


POSITION:
 
“President – Music Division”
         
You will be employed in the position noted above.  You shall perform your duties
consistent with your experience and abilities in furtherance of the Company’s
interests and shall devote your full business time, attention, skill and energy
to the business and affairs of the Company during the Term and the Company will
be entitled to all of the benefits and profits arising from or incident to all
such work and services.
     
REPORTS TO:
 
The Company’s Board of Directors and Chief Executive Officer.
     
TERM:
 
The initial term of this employment shall commence on April __ 2010 and shall
continue thereafter for a period of two (2) years unless earlier terminated
pursuant to the terms hereof.  Upon expiration of the initial term, this
employment letter shall automatically renew for successive one (1) year periods
unless either party terminates this employment by written notice at least thirty
(30) days prior to the expiration of the then applicable term.  The initial term
and any renewal thereof are referred to herein as the “Term.”
     
BASE SALARY:
 
This is an exempt position, which means this is a salaried position.  As of the
Effective Date, you will receive a base monthly salary of Ten Thousand Dollars
($10,000) (the “Base Salary”), and payable in accordance with the Company’s
standard pay periods, and subject to all applicable state and Federal taxes and
withholdings.


 
1

--------------------------------------------------------------------------------

 



CASH BONUS:
You will be eligible to receive a cash bonus, at the discretion of the Company’s
Board of Directors based on criteria to be established by the Board.
   
RESTRICTED SHARES:
Concurrent with the commencement of your employment you shall be issued Six
Million Two Hundred Forty Thousand (6,240,000) shares of common stock in the
Company (the “Shares”) pursuant to the terms and conditions of that certain
Securities Purchase Agreement, dated on or about even date hereof, by and
between the Company, Universal Database of Music USA, LLC (“UDM”) and the
members of UDM (the “UDM Purchase Agreement”).
     
The Shares are subject to the terms and conditions of a Restricted Stock
Agreement to be entered into concurrent with this Agreement (the “Krischer
Restricted Stock Agreement”), which provides that the Shares will be subject to
a right of repurchase in favor of the Company (“Right of Repurchase”) at a price
per share of $0.0001.  The Right of Repurchase shall lapse with respect to the
Shares as follows: (a) with respect to 2,240,000 Shares on the closing date of
the Effective Date; (b) with respect to 2,000,000 Shares on the six-month
anniversary of the Effective Date; (c) with respect to 2,000,000 Shares upon the
one-year anniversary of the Effective Date.
   
REPRESENTATIONS:
You hereby represent and warrant that (i) you have carefully reviewed and
considered the risk factors discussed in the “Risk Factors” attached as Exhibit
D to the UDM Purchase Agreement (which Risk Factors set forth the risks of the
Company on a consolidated basis after giving effect to the consummation of both
the UDM Purchase Agreement and the Securities Purchase Agreement by and among
the Company, Phreadz USA LLC and the members thereof) (ii) you have been
furnished with or has have the opportunity to acquire, and to review copies of
all of the Company’s publicly available documents and (iii) you understand that
if the Company does not receive sufficient funding, it may not be able to pay
you the compensation due under this Agreement.
EQUITY INCENTIVE
 
GRANTS:
Following the twelve (12) month anniversary of your employment with the Company,
you will be eligible to receive future grants of equity units in the Company
pursuant to the Company’s equity incentive plan, at the discretion of the
Company’s board of directors, upon the satisfaction of milestones to be
established.
   
BENEFITS:
You will, during the Term of your employment with the Company, be permitted to
participate in such employee benefit plans of the Company that may be in effect
from time to time and that are offered to the Company’s other similarly
situated, full-time employees to the extent you are eligible under the terms of
those plans.  These plans can be changed at the Company’s discretion and with or
without the appropriate notices, if any, as mandated by State or Federal Laws.


 
2

--------------------------------------------------------------------------------

 
 
VISA SPONSORSHIP:
 
During the term of your employment, the Company will provide the required
sponsorship for your H-1B Visa under the United States Immigration & Nationality
Act.
     
VACATION; HOLIDAYS:
 
You will be entitled to two (2) weeks paid vacation time each calendar year in
accordance with the vacation policies of the Company in effect for its senior
executive, full-time employees from time to time.  You will also be entitled to
the paid holidays set forth in the Company’s policies.
     
TERMINATION FOR
   
CAUSE:
 
Your employment may be terminated for Cause.  For purposes of this Agreement, a
termination for “Cause ” shall mean the commission by you of an act or omission
which constitutes one or more of the following: (a) a conviction of or pleading
of no contest or guilty to any felony under the laws of the United States or any
state or political subdivision thereof, (b) fraud, willful neglect, gross or
reckless misconduct in the performance of your duties with respect to the
Company or its affiliates or subsidiaries, (c) your willful failure to follow
proper and reasonable instructions of the Company’s Board of Directors; (d) any
intentional misuse or intentional disclosure by your of material confidential
information or trade secrets of the Company (or its affiliates or subsidiaries
thereto) for purposes not related to or reasonably in the best interests of the
Company, as applicable, that adversely effects the business or affairs of the
Company in a material manner; or (e) conduct that is a breach of fiduciary duty,
self-dealing or conflict of interest that has a material adverse effect on the
business of the Company and, if curable, is not cured by the Purchaser within
thirty (30) days after receipt of written notice thereof from the Company.
     
LOYAL AND
CONSCIENTIOUS
   
PERFORMANCE:
 
You agree that to the best of your ability and experience, you will at all times
loyally and conscientiously perform all job duties and obligations to the
reasonable satisfaction of the Company.  While employed by the Company, you will
devote all of your entire business time, attention, skill and energy to the
business of the Company and the Company will be entitled to all of the benefits
and profits arising from or incident to all such work, services and advice.  You
will not, whether directly or indirectly, render any services of a commercial or
professional nature to any person or organization, whether for compensation or
otherwise, without the prior written consent of the Company’s Board of
Managers.  You will act in the best interest of the Company at all times.
     
CONFIDENTIALITY
   
AGREEMENT:
 
Due to the nature of the Company’s business and investment in research,
marketing, and sales plans, you will be required to sign the Company’s standard
form of Employee Confidentiality and Assignment of Creative Works Agreement as a
condition of employment in the form attached hereto as Exhibit B.  The
Confidentiality Agreement shall remain in full force and effect in accordance
with the terms thereof and shall survive the termination or expiration of the
Term of your employment in accordance with its terms.


 
3

--------------------------------------------------------------------------------

 
 
NON-SOLICITATION:
You understand and agree that the Company’s employees and any information
regarding the Company’s employees are confidential and constitute trade
secrets.  Accordingly, you agree that during the Term of your employment, and
for a period of one (1) year following the termination thereof, you will not,
either directly or indirectly, separately or in association with others,
interfere with, impair, disrupt or damage the Company’s business by soliciting
or attempting to hire any of the Company’s employees or causing others to
solicit or encourage any of the Company’s employees to discontinue their
employment with the Company; provided, however, that you being named as a
referral on the resume of a Company employee and you responding to inquiries
resulting therefrom, or the placing of an ad or general solicitation in a
newspaper or other media, shall not violate this section.  You agree that this
covenant is reasonable with respect to its duration, geographical area and
scope.  You acknowledge that your breach of the covenants contained in this
section would cause irreparable injury to the Company and agree that in the
event of any such breach, the Company shall be entitled to seek temporary,
preliminary and permanent injunctive relief without the necessity of proving
actual damages or posting any bond or other security.



[Signature Page Follows]
 
 
4

--------------------------------------------------------------------------------

 

Please indicate your acceptance of our offer by signing the enclosed original of
this letter and returning it to me within five (5) calendar days.  Signing this
letter also signifies your understanding that this letter sets out our entire
agreement between you and the Company, which can only be modified by a written
agreement, signed by a duly authorized representative of the Company.  This
offer letter will be governed by and construed in accordance with the laws of
the State of California, without regard to principles of conflicts of law.
 
On your first day of employment, you will be asked to verify employment
eligibility for immigration and naturalization purposes. In some instances,
depending upon your assignment, this may be required prior to actual employment
date.
 
We look forward to your association with the Company.


If you have any questions please feel free to call me at the number set forth
above.


Sincerely;
 
ATWOOD MINERALS & MINING CORP.
   
By:
 
Name: 
 
Its:
 



I hereby agree to the terms and conditions of this Employment Offer of Atwood
Minerals & Mining Corp.



 
JACQUES KRISCHER



[Signature Page to Offer of Employment]

 
5

--------------------------------------------------------------------------------

 

EXHIBIT A
RESTRICTED UNIT AGREEMENT


(see attached)

 
6

--------------------------------------------------------------------------------

 

EXHIBIT B
CONFIDENTIALITY AGREEMENT


(see attached)

 

--------------------------------------------------------------------------------

 
 